UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofApril 2010 Commission File Number000-50112 Newcastle Resources Ltd. (Translation of registrant’s name into English) Suite 605 – 475 Howe Street, Vancouver, British ColumbiaV6C 2B3 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.Form 20-F[X]Form 40-F[] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) [] Note:Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7) [] Note:Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.Yes []No[X] If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82 - [] NEWCASTLE RESOURCES LTD. (An Exploration Stage Company) REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND FINANCIAL STATEMENTS December 31, 2009, 2008 and 2007 (Stated in Canadian Dollars) 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Newcastle Resources Ltd. (An Exploration Stage Company) We have audited the balance sheets of Newcastle Resources Ltd. (An Exploration Stage Company) as at December 31, 2009 and 2008 and the statements of operations and comprehensive loss, cash flows and stockholders’ deficiency for each of the three years in the period ended December 31, 2009. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. The Company is not required to have, nor were we engaged to perform an audit of the Company’s internal control over financial reporting. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. An audit also includes assessing the accounting principles used and significant estimates made by management as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Newcastle Resources Ltd. (An Exploration Stage Company) as at December 31, 2009 and 2008 and the results of its operations and its cash flows for each of the three years in the period ended December 31, 2009, in accordance with Canadian generally accepted accounting principles. /s/ “Manning Elliott LLP” Chartered Accountants Vancouver, British Columbia, Canada April 6, 2010 COMMENTS BY AUDITORS ON CANADA – UNITED STATES REPORTING DIFFERENCES The standards of the Public Company Accounting Oversight Board (United States) require the addition of an explanatory paragraph when the financial statements are affected by conditions and events that cast substantial doubt on the Company’s ability to continue as a going concern, such as those described in Note 1 to the financial statements. Although we conducted our audits in accordance with both Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States), our report to the shareholders dated April 6, 2010 is expressed in accordance with Canadian reporting standards which do not permit a reference to such conditions and events in the auditor’s report when these are adequately disclosed in the financial statements. /s/ “Manning Elliott LLP” Chartered Accountants Vancouver, British Columbia, Canada April 6, 2010 3 NEWCASTLE RESOURCES LTD. (An Exploration Stage Company) BALANCE SHEETS December 31, 2009 and 2008 (Stated in Canadian Dollars) ASSETS Current Cash and cash equivalents $ $ Amounts receivable Mineral properties – Note 3 1 $ $ LIABILITIES Current Accounts payable and accrued liabilities – Note 6 $ $ Advances payable – Note 4 Loans payable – Note 4 STOCKHOLDERS’ DEFICIENCY Share capital – Note 5 Contributed surplus Deficit ) $ $ Nature and Continuance of Operations – Note 1 Subsequent Event – Note 14 APPROVED ON BEHALF OF THE BOARD: “John Toljanich” Director “Brent Petterson" Director John Toljanich Brent Petterson The accompanying notes form an integral part of these financial statements 4 NEWCASTLE RESOURCES LTD. (An Exploration Stage Company) STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) for the years ended December 31, 2009, 2008 and 2007 (Stated in Canadian Dollars) General and administrative expenses Stock-based compensation – Note 5 and 6 $ - $ ) $ Management fees – Note 6 Legal Consulting fees - Accounting and audit – Note 6 Transfer agent and filing fees Directors fees – Note 6 - - Rent, printing and office Travel and entertainment Interest and bank charges Loss before other items ) ) ) Other items Gain on option of mineral property – Note 3 - - Mineral properties written off – Note 3 - - ) Gain on disposition of subsidiary – Note 12 - - Gain on sale of marketable securities – Note 11 - - Interest income - - Foreign exchange ) Net and comprehensive income (loss) for the year $ $ ) $ ) Basic and diluted income (loss) per share $ $ ) $ ) Weighted average number of common shares outstanding The accompanying notes form an integral part of these financial statements 5 NEWCASTLE RESOURCES LTD. (An Exploration Stage Company) STATEMENTS OF CASH FLOWS for the years ended December 31, 2009, 2008 and 2007 (Stated in Canadian Dollars) Operating Activities Net income (loss) for the year $ $ ) $ ) Add (deduct) items not affecting cash: Mineral properties written off - - Stock–based compensation - ) Gain on option of mineral property ) - - Gain on disposition of subsidiary - ) - Gain on sale of marketable securities ) - - Foreign exchange (gain) loss ) - ) ) ) Changes in non-cash working capital items related to operations: Amounts receivable ) ) Accounts payable and accrued liabilities ) Financing Activities Loans payable - - ) Advances payable - Proceeds from common shares issued - - Investing Activities Proceeds on sale of marketable securities - - Proceeds on mineral property option payment - - Net cash on disposal of subsidiary - ) - Mineral property costs ) Increase (decrease) in cash during the year ) Cash and cash equivalents, beginning of the year Cash and cash equivalents, end of the year $ $ $ Non-cash Transaction – Note 7 The accompanying notes form an integral part of these financial statements 6 NEWCASTLE RESOURCES LTD. (An Exploration Stage Company) STATEMENT OF STOCKHOLDER’S DEFICIENCY for the years ended December 31, 2009, 2008 and 2007 (Stated in Canadian Dollars) # of Issued Common Contributed Shares Amount Surplus Deficit Total Balance, December 31, 2006 $ $ $ ) $ Shares issued for cash on private placements - - Shares issued for cash on exercise of options ) - Stock-based compensation - - - Net loss for the year - - - ) ) Balance, December 31, 2007 ) ) Stock-based compensation - - ) - ) Net loss for the year - - - ) ) Balance, December 31, 2008 ) ) Net income for the year - - - Balance, December 31, 2009 $ $ $ ) $ ) The accompanying notes form an integral part of these financial statements 7 NEWCASTLE RESOURCES LTD. (An Exploration Stage Company) NOTES TO THE FINANCIAL STATEMENTS December 31, 2009 and 2008 (Stated in Canadian Dollars) Note 1Nature and Continuance of Operations Newcastle Resources Ltd. (formerly Pan American Gold Corporation) (“the Company”) was incorporated in the Province of Ontario, Canada and its common shares are listed for trading on the OTC Bulletin Board in the United States.On November 10, 2008, the Company changed its name from Pan American Gold Corporation to Newcastle Resources Ltd. On April 18, 2008, the Company’s inactive US subsidiary, Pan American Gold Corporation (Nevada) was dissolved.On October 7, 2008, the Company’s Mexican subsidiary, Compania Minera P.A.M. de C.V. (“PAM”) was declared inactive by the Mexican registrar of companies and on December 2, 2008 the Company disposed of the shares of PAM. The Company is in the exploration stage and its principal business activity is the sourcing and exploration of mineral properties in Canada.The Company has not yet determined whether any of these properties contain ore reserves that are economically recoverable. The recoverability of amounts shown for mineral properties is dependent upon the discovery of economically recoverable reserves, confirmation of the Company’s interest in the underlying mineral claims, the ability of the Company to obtain necessary financing to complete the development, and upon future profitable production or proceeds from the disposition thereof.It is reasonably possible that economically recoverable reserves may not be discovered and accordingly a material portion of the carrying value of mineral claims and options could be written-off. At December 31, 2009, the Company had a working capital deficiency of $190,827 (2008: $293,007) and had an accumulated deficit of $9,255,203 (2008: $9,334,859) which has been financed primarily by the issuance of equity.These financial statements have been prepared on the basis that the Company is a going concern, which contemplates the realization of its assets and its liabilities in the normal course of business.The ability of the Company to continue as a going concern is uncertain and dependent upon obtaining the financing necessary to meet its future exploration commitments and to complete the development of its properties and/or realize proceeds from the sale of one or more of the properties.These financial statements do not reflect any adjustments related to carrying values and classification of assets and liabilities which would be necessary should the Company be unable to continue as a going concern. 8 NEWCASTLE RESOURCES LTD. (An Exploration Stage Company) NOTES TO THE FINANCIAL STATEMENTS December 31, 2009 and 2008 (Stated in Canadian Dollars) Note 2 Significant Accounting Policies Principles of Consolidation and Basis of Accounting These financial statements are prepared in accordance with generally accepted accounting principles in Canada. The consolidated balance sheet at December 31, 2008, included the assets and liabilities of the Company’s formerly wholly-owned subsidiaries, Pan American Gold Corporation (Nevada) (“Pan American”) and Compania Minera P.A.M. de C.V. (“Compania”) and the consolidated statement of operations, comprehensive income (loss) and cash flows for the years ended December 31, 2008 and 2007 included the accounts of Pan American and Compania. All inter-company transactions and balances were eliminated. The balance sheet at December 31, 2009, includes only the accounts of the Company due to the disposal of its subsidiaries on April 14, 2008 for Pan American and on December 2, 2008 for Compania. As such, the financial statements as at and for the year ended December 31, 2009 are not consolidated. Cash and Cash Equivalents The Company considers all highly liquid instruments with a maturity of three months or less at the time of issuance to be cash equivalents. Cash and cash equivalents include an investment in a redeemable guaranteed investment certificate (“GIC”) with an interest rate of prime minus 2.0% per annum. At December 31, 2009, the fair value of the GIC was $80,000 (2008 - $Nil). Mineral Properties All costs related to the acquisition, exploration and development of mineral properties are capitalized. Upon commencement of commercial production, the related accumulated costs are amortized to income using the unit of production method over estimated recoverable ore reserves. Management periodically assesses carrying values of non-producing properties and if management determines that the carrying values cannot be recovered or the carrying values are related to properties that have lapsed, the unrecoverable amounts are expensed. The recoverability of the carried amounts of mineral properties is dependent on the existence of economically recoverable ore reserves and the ability to obtain the necessary financing to complete the development of such ore reserves and the success of future operations. The Company has not yet determined whether any of its mineral properties contains economically recoverable reserves. Amounts capitalized as mineral properties represent costs incurred to date, less write-downs and recoveries, and does not necessarily reflect present or future values. When options are granted on mineral properties or properties are sold, proceeds are credited to the cost of the property. If no future capital expenditure is required and proceeds exceed costs, the excess proceeds are reported as a gain. 9 NEWCASTLE RESOURCES LTD. (An Exploration Stage Company) NOTES TO THE FINANCIAL STATEMENTS December 31, 2009 and 2008 (Stated in Canadian Dollars) Note 2 Significant Accounting Policies – (cont’d) Foreign Currency Translation and Subsidiary Translation The accounts of the Company are stated in Canadian dollars.Foreign currency monetary assets and liabilities are translated into Canadian dollars at the exchange rate in effect at the balance sheet date.Non-monetary balance sheet accounts are translated into Canadian dollars at the exchange rate in effect on the transaction date.Expenses are translated into Canadian dollars at the exchange rate in effect on the transaction date. The Company’s US and Mexican subsidiaries were considered integrated foreign subsidiaries which were financially and operationally dependent on the Company.The Company used the temporal method to translate the accounts of its integrated US and Mexican operations into Canadian dollars.Monetary assets and liabilities were translated at the exchange rates in effect at the balance sheet date.Non-monetary assets and liabilities were translated at historical rates.Expenses were translated at average rates for the year.Any resulting translation gains or losses were recognized in operations. Basic and Diluted Income (Loss) Per Share Basic income (loss) per share is computed using the weighted average number of common shares outstanding during the years. The treasury stock method is used for the calculation of diluted loss per share.Stock options and warrants are dilutive when the average market price of the common shares during the period exceeds the exercise price of the options and warrants.As the Company recorded a net loss in 2008 and2007, basic and diluted net loss per share are the same since the exercise of warrants, or options would be anti-dilutive.Although the company recorded net income in 2009, there were no warrants or options outstanding and therefore basic and diluted income per share is the same. Stock-based Compensation The Company accounts for the granting of stock options and direct awards of stock to employees, directors and non-employees using the fair value method whereby all awards will be recorded at fair value on the date of Compensation expense is recognized over the applicable vesting period with a corresponding increase in contributed surplus. When the options are exercised, share capital is credited for the consideration received and the related contributed surplus is decreased. 10 NEWCASTLE RESOURCES LTD. (An Exploration Stage Company) NOTES TO THE FINANCIAL STATEMENTS December 31, 2009 and 2008 (Stated in Canadian Dollars) Note 2 Significant Accounting Policies – (cont’d) Income Taxes Income taxes are accounted for under the asset and liability method. Under the asset and liability method, future tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Future tax assets and liabilities are measured using substantively enacted tax rates expected to be recovered or settled. The effect on future tax assets and liabilities of changes in tax rates is recognized in income in the period that substantive enactment occurs.A valuation allowance is recorded against any future tax asset if it is more likely than not that the asset will not be realized. Financial Instruments The Company classifies financial assets and liabilities as held-for-trading, available-for-sale, loans and receivables or other financial liabilities depending on their nature. Financial assets and financial liabilities are recognized at fair value on their initial recognition, except for those arising from certain related party transactions which are accounted for at the transferor’s carrying amount or exchange amount in accordance with the Canadian Institute of Chartered Accountant (“CICA”) Handbook Section 3840 – Related Party Transactions. Financial assets and liabilities classified as held-for-trading are measured at fair value, with gains and losses recognized in net income. Financial assets classified as held-to-maturity, loans and receivables, and financial liabilities other than those classified as held-for-trading are measured at amortized cost, using the effective interest method of amortization. Financial assets classified as available-for-sale are measured at fair value, with unrealized gains and losses being recognized as other comprehensive income until realized, or if an unrealized loss is considered other than temporary, the unrealized loss is recorded in income. The Company has elected to account for transaction costs related to the issuance of financial instruments as a reduction of the carrying value of the related financial instruments. Use of Estimates The preparation of financial statements in conformity with Canadian generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the year. The more significant areas requiring the use of estimates relate to recoverability or valuation of mineral properties, the valuation of stock-based compensation and future income tax asset valuation allowances. Management bases its estimates on historical experience and on other assumptions considered to be reasonable under the circumstances.However, actual results may differ from the estimates. 11 NEWCASTLE RESOURCES LTD. (An Exploration Stage Company) NOTES TO THE FINANCIAL STATEMENTS December 31, 2009 and 2008 (Stated in Canadian Dollars) Note 2Significant Accounting Policies – (cont’d) Long-lived Assets The Company reviews long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of assets to be held and used is measured by comparison of the carrying amount of an asset to estimated undiscounted future cash flows expected to be generated by the asset. If the carrying amount of an asset exceeds its estimated future cash flows, an impairment charge is recognized by the amount of which the carrying amount of the asset exceeds the fair value of the asset. Asset Retirement Obligations The Company follows the Canadian Institute of Chartered Accountants' Handbook Section 3110 "Asset Retirement Obligations" in accounting for its resource properties.This standard requires liability recognition for retirement obligations associated with the Company's resource properties. The standard requires the Company to recognize the fair value of the liability for an asset retirement obligation in the period in which it is incurred and record a corresponding increase in the carrying value of the related long-lived asset. Fair value is estimated using the present value of the estimated future cash outflows. The liability is subsequently adjusted for the passage of time, and is recognized as an accretion expense in the statements of operations. The increase in the carrying value of the asset is amortized on the same basis as resource properties.As of December 31, 2009 and 2008, the Company did not have any asset retirement obligations. 12 NEWCASTLE RESOURCES LTD. (An Exploration Stage Company) NOTES TO THE FINANCIAL STATEMENTS December 31, 2009 and 2008 (Stated in Canadian Dollars) Note 3Mineral Properties Lennie Property, Ontario, Canada Pursuant to an option agreement dated August 31, 1995, the Company earned a 100% interest in 10 mineral claims located in the Red Lake area of Ontario, subject to a 2% net smelter return royalty. On April 14, 2009, the Company entered into an option and purchase agreement with Premier Gold Mines Limited (“Premier”) to option its 100% interest in the Lennie Property.Under the terms of the agreement, the Company can receive $400,000 and 160,000 common shares of Premier over a period of three years, including $100,000 (received) and 40,000 common shares (received) on signing of the agreement. The shares were valued at $78,400 which represents $1.96 per share being the closing price of Premier’s common shares on April 14, 2009. A 3% net smelter return royalty is payable to the Company, which includes an underlying 2% royalty.One-third (1% NSR) can be purchased by Premier at any time for the sum of $1,000,000.In addition, Premier must incur a minimum of $750,000 of exploration expenditures over the three year option term, including $250,000 in the first year.The option proceeds in excess of the book value of the Lennie property of $154,802 were shown as gain on option of mineral property in the statement of operations. Subsequent to year end, Premier terminated the option agreement made between the Company and Premier. See Note 14. Huicicila Property, Nayarit State, Mexico On May 15, 2006, the Company acquired the right to earn a 100% interest in the Huicicila Property which covered 994 hectares in Nayarit State, Mexico by completing the following: Year 1 – Initial payment of US $20,000 (paid) and a second payment of US $40,000 (unpaid) six months subsequent to the initial payment.Additionally, the Company was required to complete fieldwork commitments of US $100,000 (incurred) on direct exploration of the property in that year. Year 2 – Payment of US $120,000 on the anniversary date of the option and a field work commitment of US $200,000 was required to be completed. The optionor of the Huicicila Property was a director of the Company. During the year ended December 31, 2007, the Company abandoned its option on the Huicicila Property.Mineral property costs totalling $234,920 were written off. 13 NEWCASTLE RESOURCES LTD. (An Exploration Stage Company) NOTES TO THE FINANCIAL STATEMENTS December 31, 2009 and 2008 (Stated in Canadian Dollars) Note 3Mineral Properties – (cont’d) 2009: Lennie Huicicila Total Interest in Claims: Balance, January 31, 2009 $ $
